Detailed Action
This office action is in response to the amendment filed on 06/02/2022.

Status of Claims
Claims 1-11 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Arnold et al. (Publication No.  2018/0152958, hereinafter referred as Arnold) in view of Bull et al. (Publication No.  US 2018/0013680, hereinafter referred as Bull).
	Regarding Claims 1, 8, and 9-10, Arnold discloses that the virtualized radio access network includes a first virtual machine delivering a first service type and a second virtual machine delivering a second service type, the method comprising (A communication network includes multiple logical networks 131[ first virtual machines] and 132 [second virtual machine], each logical network is formed by network slice; see figure 1 numeral 131-132 & ¶ 0133. A network slice supports communication services of a certain type of connection [service type]; see ¶ 0131. The logical network comprises at least one or more virtual machines; see figure 6 numeral 503-506 & ¶ 0127.):
 receiving data indicating a performance measure of a first parameter for the first virtual machine and further indicating a performance measure of the first parameter for the second virtual machine (A monitoring entity monitors performance information [first parameter] from the logical networks 131 [first virtual machine] and 132 [second virtual machine]; see figure 1 numeral 120 & 131-132 & ¶ 0060. The performance information is transmitted to a controller; see figure 1 numeral 110 & 121 & ¶ 0060.); 
determining a first spectrum utilization for the first virtual machine based on the performance measure of the first parameter for the first virtual machine relative to a performance requirement for the first parameter for the first service type (The controller is configured: to determine an service-level agreements (SLA) metric [first spectrum utilization] for the logical network 131 [first virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 131 & ¶ 0060. The SLA metric is a performance metric included [relative] in the SLA, which define particular aspects of the service, such as quality, availability; see ¶ 0018-0019.); 
determining a second spectrum utilization for the second virtual machine based on the performance measure of the first parameter for the second virtual machine relative to the performance requirement for the first parameter for the second service type (The controller is configured: to determine an SLA metric [second spectrum utilization] for the logical network 132 [second virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 132 &  ¶ 0060. The SLA metric is a performance metric included [relative] in the SLA, which define particular aspects of the service, such as quality, availability; see ¶ 0018-0019.); 
comparing the first spectrum utilization to a target spectrum utilization for the first service type (The controller detect a threshold violation of the SLA metric [first spectrum utilization] with respect to a set of thresholds [target spectrum utilization] associated with the at logical network 131; see ¶ 0060, figure 1 110-113 & 131.); 
comparing the second spectrum utilization to a target spectrum utilization for the second service type (The controller detect a threshold violation of the SLA metric [second spectrum utilization] with respect to a set of thresholds [target spectrum utilization] associated with the at logical network 132; see ¶ 0060, figure 1 110-113 & 132.); and 
configuring a resource allocation for at least one of the first virtual machine or the second virtual machine (The controller adjust the scheduling strategy [resource allocation] based on the detected threshold violation from the logical networks 131 [first virtual machine] and 132 [second virtual machine]; see ¶ 0060, figure 110 & 114.).
Arnold fail to disclose that the resource allocation configuration is based on the comparisons of the first spectrum utilization and the second spectrum utilization to the respective target spectrum utilizations. However, in analogous art, Bull discloses that the re-allocation of resources can include reducing the amount of resources allocated to the under-utilized virtual Radio Access Network (vRAN) slice and increasing the amount of resource allocated to one or more other vRAN slices; see ¶ 0050. Based on the slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold [target spectrum utilization]) of resources for the vRAN slice and the slice utilization feedback for a given vRAN slice indicates over-utilization (e.g., utilization above a given over-utilization threshold [target spectrum utilizations]) of resources for the vRAN slice; see ¶ 0050. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold radio resource management with managing vRAN slicing in order to providing for the delivery of network slicing across different mobile core network and vRAN architectures, which can provide for enhanced end-user experience as well as segmentation of business operations; see ¶ 0054.


	Regarding Claim 2, Arnold discloses that the data indicates a performance measure of a second parameter for the first virtual machine and further indicates a performance measure of the second parameter for the second virtual machine (A monitoring entity monitors performance information [first parameter] from the logical networks 131 [first virtual machine] and 132 [second virtual machine]; see figure 1 numeral 120 & 131-132 & ¶ 0060. The performance information is transmitted to a controller; see figure 1 numeral 110 & 121 & ¶ 0060.),
 the first spectrum utilization for the first virtual machine is further based on the performance measure of the second parameter for the first virtual machine relative to a performance requirement for the second parameter for the first service type (The controller is configured: to determine an service-level agreements (SLA) metric [first spectrum utilization] for the logical network 131 [first virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 131 & ¶ 0060. The SLA metric is a performance metric included [relative] in the SLA, which define particular aspects of the service, such as quality [first parameter], availability [second parameter]; see ¶ 0018-0019.), and 
the second spectrum utilization for the second virtual machine is further based on the performance measure of the second parameter for the second virtual machine relative to the performance requirement for the second parameter for the second service type (The controller is configured: to determine an SLA metric [first spectrum utilization] for the logical network 132 [second virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 132 &  ¶ 0060. The SLA metric is a performance metric included [relative] in the SLA, which define particular aspects of the service, such as quality [first parameter], availability [second parameter]; see ¶ 0018-0019.).


	Regarding Claim 6, Arnold fail to disclose that configuring the resource allocation includes one or more of the following: adjusting frame time, reallocating resource blocks, and reallocating processing resources. However, in analogous art, Bull discloses that the re-allocation of resources can include, in at least one embodiment, reducing the amount of resources allocated to the under-utilized virtual Radio Access Network (vRAN) slice and increasing the amount of resource allocated to one or more other vRAN slices; see ¶ 0050.Based on the slice utilization feedback for a given vRAN slice indicates under-utilization (e.g., utilization below a given under-utilization threshold) of resources for the vRAN slice and the slice utilization feedback for a given vRAN slice indicates over-utilization (e.g., utilization above a given over-utilization threshold) of resources for the vRAN slice; see ¶ 0050. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold radio resource management with managing vRAN slicing in order to providing for the delivery of network slicing across different mobile core network and vRAN architectures, which can provide for enhanced end-user experience as well as segmentation of business operations; see ¶ 0054.

	Regarding Claim 7, Arnold discloses that the first virtual machine is one of a plurality of first virtual machines, each being deployed on a respective networking node, for delivering the first service type, and the second virtual machine is one of a plurality of second virtual machines, each being deployed on a respective networking node, for delivering the second service type (A communication network includes multiple logical networks 131[ first virtual machines] and 132 [second virtual machine], each logical network is formed by network slice; see figure 1 numeral 131-132 & ¶ 0133. A network slice supports communication services of a certain type of connection [service type]; see ¶ 0131. The logical network comprises at least one or more virtual machines; see figure 6 numeral 503-506 & ¶ 0127.).

Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Arnold et al. (Publication No.  2018/0152958, hereinafter referred as Arnold) in view of Bull et al. (Publication No.  US 2018/0013680, hereinafter referred as Bull) and further in view of Puranik et al. (Publication No.  US 2018/0013680, hereinafter referred as Puranik).
Regarding Claim 11, Puranik discloses that the first spectrum utilization is further based on a bandwidth used in delivering the first service type; and the second spectrum utilization is further based on a bandwidth used in delivering the second service type. However, in analogous art, Puranik discloses a NFVO measure performance attributes [parameters] of the resources to determine the transmission characteristics [spectrum utilization] for associated service data [first/ second service type]; see ¶ 0060.The transmission characteristics such as desired rate of bandwidth; see ¶ 0060. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold radio resource management with reallocation mechanism in order to achieve the desired transmission characteristics; see ¶ 0060.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding claim 1, Applicant indicates that the cited portion of the prior art, individually or in combination, do not discloses the specific features of claims 1.
In particular, "configuring a resource allocation for at least one of the first virtual machine or the second virtual machine based on the comparisons of the first spectrum utilization and the second spectrum utilization to the respective target spectrum utilizations.". Examiner respectfully disagrees. Applicant response to the rejection recite that claim 1 requires “comparison of two spectrum utilizations, each having a distinct service type, to two target spectrum utilizations, each directed to one of the distinct service types”. Examiner note that the limitation have been interpreted as a single virtual machine (i.e. “invention may be realized upon implementation in a single node”; see Applicant response 35 U.S.C. 112(a)). Therefore, there the limitation is met by the prior art (i.e. Arnold in view of Bull), which discloses a resource allocation based on a comparison of utilization of resources of a slice having  a service type.
 In particular, Examiner note that the features upon which applicant relies (i.e., paragraph [0022] of the published application ) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In particular, “determining a first spectrum utilization for the first virtual machine based on the performance measure of the first parameter for the first virtual machine relative to a performance requirement for the first parameter for the first service type" and "determining a second spectrum utilization for the second virtual machine based on the performance measure of the first parameter for the second virtual machine relative to the performance requirement for the first parameter for the second service type.". Examiner respectfully disagrees. Arnold discloses that “determining an service-level agreements (SLA) metric [first spectrum utilization] for the logical network 131 [first virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 131 & ¶ 0060” and “determining an SLA metric [first spectrum utilization] for the logical network 132 [second virtual machine] based on the monitored performance information [first parameter]; see figure 1 numeral 110-111 & 132 & ¶ 0060”. Applicant response indicates that the prior art is “silent as to whether the performance information monitored for each logical network includes the same parameters.”.  Examiner note that the prior art discloses multiple correlated thresholds per slice and across slices can be defined based on the slice specific SLA metric; see ¶ 0013. Therefore, a threshold across slice requires to monitor the same performance information [“same/common” first parameter] for the multiple logical networks [first/second virtual machine].
For this reason discussed above, the claim is met by the prior art. Therefore, the claim rejections are maintained.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Jayakumar et al. (US 10,965,558) The prior art discloses a method for collecting, aggregating, and analyzing data in a distributed heterogeneous communication network is disclosed; see Column 2 lines 50-53. Furthermore, the method may include determining impact characteristics with respect to a network slice or a service in the distributed heterogeneous communication network; see Column 2 lines 53-56.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472         


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472